IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT

                            _____________________

                                  No. 95-10123

                               Summary Calendar
                            _____________________


           STANLEY J. STEVENS,

                                        Plaintiff-Appellant,

           v.

           DR. C.D. ADAMS, ET AL.,

                                        Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                          (1:95-CV-12-C)
_________________________________________________________________
                          (May 22, 1995)
Before KING, JOLLY, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Stanley J. Stevens appeals the dismissal under 28 U.S.C. §

1915(d)   as    frivolous    of   his    prisoner's   civil    rights   action.

Because Stevens' complaint was dismissed without giving him an

opportunity to amend, the questions presented in this appeal

revolve around whether Stevens' allegations are sufficient to

require an opportunity for further factual development.             We affirm


     *
      Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
in part and reverse in part.

     Stevens, proceeding pro se and in forma pauperis, filed this

civil rights action under 42 U.S.C. § 1983 against Dr. C.D. Adams;

D. Moya, Warden of John Middleton Unit, TDCJ; Officer Slaton, a

corrections officer; and the State of Texas, alleging that the

defendants violated his constitutional rights. He alleged that Dr.

Adams diagnosed him as having serious medical problems such as a

hernia and a heart murmur; that Dr. Adams failed to give him

therapeutic medical attention; that Dr. Adams prescribed Clonidine,

a high blood pressure medicine, to cover up his mistakes; and that

Dr. Adams insisted that he, Stevens, do work which he cannot

perform due to his illnesses.     Stevens alleged that Officer Slaton

threatens him on a day to day basis with disciplinary action, which

"could lead to solitary confinement due to denial of serious

medical problems."     He alleged that Warden Moya denied all of his

grievances from July 20, 1994, to the present, conspiring with

other state officials, which he should have known would violate his

constitutional rights.       Stevens requested to be provided with

adequate counsel to protect his civil rights, to be moved to

another    facility,   and   monetary   damages   from   the   individual

defendants.

     Without conducting a Spears1 hearing or requiring Stevens to

fill out a questionnaire, the district court dismissed Stevens'

complaint as frivolous under 28 U.S.C. § 1915(d). The court stated



     1
          Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).

                                    2
that it reviewed Stevens' answers to the "Watson2 complaint form,"

and was of the opinion that the complaint had no basis in law or

fact.     The district court held that Stevens' allegations against

Dr. Adams amounted to allegations of medical malpractice and did

not give rise to a claim under § 1983.           The court held that his

allegations against Officer Slaton did not support a § 1983 claim

because threats do not constitute a constitutional violation.           The

court stated that his allegations against Warden Moya did not have

a basis in law, and that he made no allegations against the State

of Texas.

     Stevens' appellate brief basically restates his complaint,

with the added allegations that Dr. Adams placed him on high blood

pressure medicine to keep him from seeing a surgeon, and that

Officer    Slaton   insists   on   prosecuting    him   with   disciplinary

actions.

     A district court may dismiss an in forma pauperis complaint if

it is frivolous, that is, if it lacks an arguable basis either in

law or in fact.      Denton v. Hernandez, 112 S. Ct. 1728, 1733-34

(1992).     A complaint is legally frivolous if it is based on an

"indisputably meritless legal theory."           Neitzke v. Williams, 490
U.S. 319, 327 (1989).    A section 1915(d) dismissal is reviewed for

abuse of discretion.     Denton, 112 S. Ct. at 1734.

     The Eighth Amendment's prohibition against "cruel and unusual

punishment" protects Stevens from improper medical care only if the

care is "sufficiently harmful to evidence deliberate indifference

     2
          Watson v. Ault, 525 F.2d 886 (5th Cir. 1976)

                                     3
to serious medical needs."            Estelle v. Gamble, 429 U.S. 97, 106

(1976).     Deliberate indifference encompasses only unnecessary and

wanton infliction of pain repugnant to the conscience of mankind.

Id. at 105-06.       The Supreme Court has recently adopted "subjective

recklessness as used in the criminal law" as the appropriate test

for deliberate indifference.           Farmer v. Brennan, 114 S. Ct. 1970,

1980    (1994).      Thus,   a     prison       official    or   doctor    acts   with

deliberate indifference "only if he knows that inmates face a

substantial risk of serious harm and disregards that risk by

failing to take reasonable measures to abate it."                     Id. at 1984.

Unsuccessful medical treatment, acts of negligence, neglect, or

medical malpractice are insufficient to give rise to a § 1983 cause

of action.      Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

Nor    is   a   prisoner's   disagreement         with     his   medical   treatment

sufficient      to   state   a   claim      under    §   1983.      Id.     However,

allegations that prison officials required the inmate to work in

violation of medical restrictions, or to do work which aggravates

a serious medical condition, and punish the inmate for refusal to

work, knowing that a medical condition precludes such work, do

state a claim under § 1983.           See Jackson v. Cain, 864 F.2d 1235,

1246 (5th Cir. 1989); Mendoza v. Lynaugh, 989 F.2d 191, 194 (5th

Cir. 1993).

       As   set   out   in   his    complaint,       Stevens'     allegations     are

insufficient to state a claim under § 1983.                        His allegations

against Dr. Adams suggest only medical malpractice or disagreement

with his medical treatment.          See Varnado, 920 F.2d at 321.           Because


                                            4
the district court did not conduct any further inquiry into the

facts   supporting   Stevens'      claims,     Stevens   was    not     given   the

opportunity to expand on his allegations.                The district court

implicitly treated Stevens' form complaint as such an opportunity,

calling it a "Watson complaint."               The Watson panel, however,

appended a model form for prisoner civil rights complaints, which

was, if necessary, to be followed up by a questionnaire "as a

necessary pleading auxiliary, in the nature of a motion for more

definite statement, . . . in order that the court may assess the

factual and legal bases of the claim asserted."                Watson, 525 F.2d

at 892.   The "Watson questionnaire," as described in that opinion,

was clearly viewed as a separate document, to be sent to the

prisoner subsequent to the filing of the complaint as "a useful

means by which the court can develop the factual basis for the

prisoner's complaint."       Id.

      This    court's   subsequent          references    to      the     "Watson

questionnaire" also clearly view it as a separate document designed

to   "bring   into   focus   the     factual    and   legal     bases"    of    the

allegations contained in prisoners' complaints.                 Spears, 766 at

181; Green v. McKaskle, 788 F.2d 1116, 1119 (5th Cir. 1986); Cay v.

Estelle, 789 F.2d 318, 323 (5th Cir. 1986); Wilson v. Barrientos,

926 F.2d 480, 482 (5th Cir. 1991) (Watson questionnaires were "sent

to prisoners to elaborate on often less than artfully-drafted

pleadings"); Graves v. Hampton, 1 F.3d 315, 319 (5th Cir. 1993) (a

"Watson   questionnaire"     gives    the    prisoner    the    opportunity      to

expound on the factual allegations of the complaint).


                                       5
     Stevens' claims do not fall under the characterization of

"pure fantasy or . . . a legally inarguable proposition."                      See

Eason v. Thaler, 14 F.3d 8, 10 (5th Cir. 1994).              Stevens suggests

that Dr. Adams insisted that Stevens perform work which he could

not perform because of his illnesses.              If given the opportunity,

Stevens could perhaps allege a factual scenario in which Dr. Adams,

aware of his medical conditions, deliberately refused to classify

him as unable to do certain work which the doctor knew would

aggravate his conditions.

      Regarding Stevens' claims against Officer Slaton, he alleged

that Slaton threatened him with disciplinary action, but did not

allege that the threats were actually carried out.                 The district

court was correct that threats are insufficient to state a claim

under § 1983.    See McFadden v. Lucas, 713 F.2d 143, 146 (5th Cir.),

cert. denied, 464 U.S. 998 (1983).            In his brief, Stevens asserts

that "Officer Slaton Co III insist [sic] on prosecuting me and

being deliberately indifferent with disciplinary actions which is

depriving me of my civil constitutional rights which could lead to

solitary   confinement       due     to   discover    seriour     [sic]     medical

problems."      Appellant's brief, 2.           Stevens also states that the

defendants violated his constitutional rights "by makeing [sic]

inmate   work    when   in    fact     unable    to   do   work    and    receives

disciplinary actions and deprivation of civil rights."                    Id. at 1.

This suggests that Slaton may have done more than merely threaten

Stevens with disciplinary action.             Stevens does not specifically

state, in his complaint or his brief, that the disciplinary action


                                          6
was threatened or taken due to his refusal to work for medical

reasons, but the inference is there.

       Stevens alleged that Warden Moya denied his grievances, but he

did not allege any facts - even facts that would support an

inference     -   to    show   why   Moya's       actions      would   violate    his

constitutional     rights.       The   claims        against    the    warden   were,

therefore, correctly dismissed.                 The district court was also

correct in noting that Stevens made no allegations against the

State of Texas.

       Because Stevens' claims against Dr. Adams and Officer Slaton,

with further factual development, may survive 28 U.S.C. § 1915(d)

scrutiny, the district court abused its discretion in dismissing

these claims as frivolous.           See White v. Reed, 94-40362 (5th Cir.

Aug. 29, 1994) (unpublished; copy attached) (granting IFP and

vacating and remanding for further factual development on claims

that    inmate    was    required    to       work   in   violation     of    medical

restrictions); Eason, 14 F.3d at 10.

       The   judgment    of    the   district        court   dismissing      Stevens'

complaint is AFFIRMED as to Warden Moya and the State of Texas and

REVERSED and REMANDED as to Dr. Adams and Officer Slaton.



E. GRADY JOLLY, Circuit Judge, dissenting:

       I would affirm.




                                          7